Citation Nr: 1135498	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether the October 25, 2004, rating decision assigning a 100 percent schedular disability evaluation for the Veteran's encephalopathy and meningitis residuals effective as of March 22, 2004, was clearly and unmistakably erroneous.  

2.  Entitlement to an effective date prior to March 22, 2004, for the award of a 100 percent schedular disability evaluation for the Veteran's encephalopathy and meningitis residuals.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The Veteran had active service from September 1970 to April 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Honolulu, Hawaii, Regional Office (RO) which denied an effective date prior to March 22, 2004, for the award of a 100 percent schedular disability evaluation for the Veteran's encephalopathy and meningitis residuals.  In July 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In October 2009 and March 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board notes that action to docket the issue of whether the September 3, 1974, Board decision denying a disability evaluation in excess of 50 percent for the Veteran's encephalopathy has been undertaken in accordance with the provisions of 38 C.F.R. § 20.1404 (2010).  That issue will be the subject of a subsequent separate Board decision and will not be addressed below.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is proper compliance with the law and regulations governing the adjudication of Veteran's claims.  

The Veteran asserts that an earlier effective date for the award of a 100 percent schedular evaluation for his encephalopathy and meningitis residuals is warranted.  In a December 2010 communication, the accredited representative clarified that:

VA and military documents show that [the Veteran] had meningitis but the outcome was brain dysfunction.  The symptoms of this dysfunction are [an] inability to remember, difficulty with math and other brain dysfunctions that are secondary to the meningitis.  The Vet believes that he has mentioned these symptoms to doctors, yet they seem to concentrate on other issues.  The results of the medical test of 2004 were the same as those of 1974.  He believes that VA miss labeled (sic) his condition which resulted in a lower rating (50%) and corrected that error in 2004.

The AMC has continued to frame the issue on appeal as entitlement to an effective date prior to March 22, 2004, for the award of a 100 percent schedular evaluation for the Veteran's encephalopathy and meningitis residuals.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no such freestanding claim as a "claim for an earlier effective date."  The Court clarified that a claimant could however overcome the finality of a prior decision in an attempt to gain an earlier effective date by either requesting a revision of the decision based on clear and unmistakable error or a claim to reopen based upon new and material evidence.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Veteran has requested revision of the October 25, 2004, rating decision based on clear and unmistakable error.  

In a July 2011 supplemental statement of the case (SSOC) issued to the Veteran and his accredited representative, the AMC informed the Veteran that:

On October 27, 2004, you were notified that an increased evaluation of 100 percent was assigned for your encephalopathy, residual of meningitis.  This decision was not appealed with[in] one year and became final on October 27, 2005.  ...  On your rating decision, it was documented that your VA file was reviewed along with medical treatment records and your VA exam.  There was no objective medical evidence available at the time of this rating decision to document that your encephalopathy, residual of meningitis had increased in severity prior to your date of claim, March 22, 2004.  

Entitlement to an effective date prior to March 22, 2004, for the award of a 100 percent schedular disability evaluation for the Veteran's meningitis residuals and encephalopathy is denied.   

The AMC has not formally adjudicated the issue of whether the October 25, 2004, rating decision assigning a 100 percent schedular evaluation for the Veteran's encephalopathy and meningitis residuals effective as of March 22, 2004, was clearly and unmistakably erroneous.  The Veteran was not informed in writing of such a decision and his associated appellate rights.  The July 2011 SSOC may not be construed as an initial adjudication of the issue as a SSOC may not announce decisions on issues not previously addressed in the statement of the case (SOC).  38 C.F.R. § 19.31(a) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the October 25, 2004, rating decision assigning a 100 percent schedular evaluation for the Veteran's encephalopathy and meningitis residuals effective as of March 22, 2004, was clearly and unmistakably erroneous.  The Veteran and his accredited representative should be informed in writing of the resulting decision and his associated appellate rights. The issue is not on appeal unless there is a notice of disagreement and a substantive appeal as to the issue.  

2.  Then readjudicate the Veteran's entitlement to an effective date prior to March 22, 2004, for the award of a 100 percent schedular disability evaluation for the Veteran's encephalopathy and meningitis residuals with express consideration of the Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006).  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


